Citation Nr: 1341236	
Decision Date: 12/13/13    Archive Date: 12/20/13

DOCKET NO.  05-07 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for residuals of left knee injury.

2.  Entitlement to an initial increased rating for degenerative arthritis of the lumbar spine, rated 10 percent disabling.

3.  Entitlement to an initial increased rating for sciatic neuropathy, left lower extremity, rated 10 percent disabling.

4.  Entitlement to an initial increased rating for sciatic neuropathy, right lower extremity, rated 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1972.

This matter came to the Board of Veterans' Appeals (Board) from a September 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In a June 2010 decision, the Board denied entitlement to service connection for residuals of a low back strain and residuals of a left knee injury.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to an April 2012 Memorandum Decision, the Court vacated the Board's decision and remanded the matter for further proceedings consistent with the decision.

This matter was remanded in February 2013 and August 2013.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to initial increased ratings for degenerative arthritis of the lumbar spine and sciatic neuropathy, bilateral lower extremities, are addressed in the REMAND portion of the decision below and are REMANDED to the Oakland RO.



FINDING OF FACT

A chronic left knee disability was not manifested during service, did not manifest within a year of separation from service, and is not otherwise due to active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for residuals of left knee injury have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect). 

Here, a VCAA letter was sent to the Veteran in May 2004 that provided information as to what evidence was required to substantiate the service connection claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter was sent prior to the initial RO decision in this matter.  Additionally, a March 2006 letter provided the Veteran with Dingess notice.  While this letter was sent after the September 2004 rating decision, the timing deficiency was appropriately cured with the issuance of supplemental statements of the case.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006). Thus, no additional development is required with respect to the duty to notify. 

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that VA has complied with all assistance provisions of the VCAA, to include substantial compliance with the Board Remands.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this case, the Veteran's service treatment records have been obtained and he was afforded VA examinations for his claimed residuals of left knee injury in September 2009 and April 2013, with an addendum opinion proffered in September 2013.  Such examinations will be discussed below.  The claims file also contains statements from the Veteran in support of his claim.  

In March 2013 and August 2013, VA sent correspondence to the Veteran requesting that he complete appropriate releases for several private physicians; he did not respond.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Criteria & Analysis

The Board has reviewed all of the evidence in the paperless claims folder.  Although there is an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit (Court) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

The Veteran is claiming entitlement to service connection for residuals of a left knee injury. 

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements, in the case of a listed chronic disease, is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  This means of service connection is only available for claims predicated on chronic diseases as set forth under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge. See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

In the present case, the Veteran contends that his claimed left knee disability is related to his active service.  He asserts that he was treated for a knee injury in October and November 1970.

Review of service treatment records reflect that in October and November 1970, the Veteran was treated for a low back strain, diagnosed as a lumbosacral sprain.  Such records do not reflect complaints or treatment for a knee condition.  His April 1972 separation examination showed no objective left knee abnormality.  His 'lower extremities' were clinically evaluated as normal.  

Accordingly, service treatment records do not reflect any left knee complaints or disability during active service.  However, this does not in itself preclude a grant of service connection.  Indeed, service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).  Nevertheless, a review of the post-service evidence does not lead to the conclusion that a left knee disability is causally related to active service, for the reasons discussed below. 

The Board notes that there are no records of treatment following discharge for the left knee until the 1990's.  The first medical evidence of a left knee problem is from an October 1994 MRI showing a medial meniscus tear.  A May 2004 treatment note reflects a reported the history of a left knee meniscus tear in 1964.  

The Board acknowledges that in November 2004 the Veteran submitted a VA Form 21-526e, Application for Compensation or Pension at Separation from Service, which he signed on June 14, 1972.  In such application, the Veteran claims left knee injury, which occurred in 1971.  Such document, however, was not received by VA in 1972, but rather was received in November 2004 in support of his current claim for compensation.  The Veteran's representative argues that such form is evidence in support of the Veteran's intent to file a claim for compensation in 1972, despite the fact that no such claim was filed.  In his February 2005 substantive appeal, the Veteran states that his belief that the "claim" was filed and was surprised to find that there was record of it.  The fact remains, however, that there is no documentation of VA having received such a claim.  The Board notes that in 1972 VA received a claim for education benefits, but the claim for compensation was not received.  The evidence of record reflects that the Veteran was in communication with VA regarding his education benefits in 1972, 1974, and 1975, and it seems that if he believed that a claim for compensation had been filed in 1972 then he would have addressed this with VA at that time.  

In any event, while the service records are negative for any complaints or treatment for a left knee condition, the Board acknowledges the Veteran's assertions that he, as a chiropractor, treated himself for a left knee condition since his separation from service.  See November 2004 notice of disagreement.  Likewise, in a March 2006 statement, the Veteran asserted that his knee injury occurred in service and he opined that he injured his cartilage in the incident, and a MRI has confirmed that he has cartilage damage.  

Initially, the Board notes that while the Veteran continues to assert that he incurred a knee injury in service, the service records do not support his assertion.  The Board, however, accepts as credible and competent his assertions that he treated himself for a knee condition following service.  However, the Board is unable to accept the Veteran's assertion, even in his role as a chiropractor, that he sustained cartilage damage as a result of any in-service injury.  The Veteran references the 1994 MRI as confirmation that he has cartilage damage as a result of an in-service injury, but this test was conducted over two decades after separation from service and reportedly after sustaining a 1980 injury to the knee while playing soccer.  See April 2013 VA examination.  The Veteran has indicated that he treated himself for a knee condition following service, but he has not indicated the basis for his opinion that torn knee cartilage detected via MRI in 1994 is due to an injury purportedly sustained over two decades prior.  Even physicians need appropriate testing, such as x-rays and MRIs, to detect a finding such as torn cartilage.  

Moreover, an April 2013 VA examiner reviewed the evidence of record and concluded that the Veteran's current left knee disability, specifically early degenerative disease, is less likely as not due to service.  The Veteran reported to the examiner that he injured his left knee during service on a ship in 1970 and he again reinjured his knee in 1980 while playing soccer.  He reported receiving conservative treatment for this and has continued to complain of pain and stiffness in the left knee that has persisted to date.  On review of the records, the examiner acknowledged a September 2009 x-ray examination which showed early degenerative joint disease.  The examiner opined that left knee degenerative joint disease did not have its onset during service.  The examiner explained that the Veteran's x-rays from 2009 demonstrating early degenerative joint disease is unlikely related to any events that occurred well over 30 years ago.  The examiner explained that one would expect to see advanced degenerative joint disease if the initial injury in the 1970's had a significant impact on the knee.  

In September 2013, the VA examiner again reviewed the evidence of record to provide an addendum opinion.  The examiner noted that there is no history of a left knee injury while in service.  The examiner noted that there was one notation regarding local injury to the left tibia.  The examiner stated that the earliest MRI is dated in 1994 which documents medial meniscal tear and mild degenerative changes.  The examiner commented that this was 20 years post service and it would be speculative to relate it to circumstances of service.  In addition, although the Veteran reported conservative treatment of left knee pain after service he also reported history of left knee injury in 1980 (post-service).  The 2009 x-ray demonstrated early degenerative joint disease of left knee.  The examiner noted that one would expect to see advanced degenerative joint disease if the initial injury in the 1970's had a significant impact on the knee.  The examiner, again, opined that the Veteran's left knee degenerative joint disease less likely than not had its clinical onset during service.  

Thus, despite the Veteran's assertions that he has a current left knee disability that is due to an injury sustained in service, as detailed, the VA examiner, in consideration of the lay evidence and medical evidence, opined that if the initial injury in 1970 had a significant impact on the knee, then advanced degenerative joint disease, rather than early degenerative joint disease of the left knee, would have been shown.  Thus, while the Board does not reject the Veteran's assertions that he sustained an injury to the left knee during service, the Board finds that the probative medical evidence, specifically a VA opinion by a medical doctor, who had the opportunity to review the entirety of the medical and lay evidence of record and who provided a clear rationale in support of his conclusions, is entitled to more probative weight.  Based on medical testing, as the examiner explained, the Veteran's current x-ray findings are not consistent with an injury that happened over 30 years prior.  

The Board acknowledges that the Veteran also underwent a VA examination in September 2009 pertaining to the left knee.  The examiner rendered a diagnosis of early degenerative disease.  He stated that there was no history of any treatment or evaluation or an injury to the left knee.  The examiner noted the October 1994 meniscus tear and stated that the Veteran currently had some degenerative joint disease of the left knee.  The examiner offered the opinion that the Veteran's current left knee condition was not caused by his service and was not related to service due to a lack of any evaluation or treatment during service.  Such examination report, however, has been deemed deficient as it fails to consider the Veteran's assertions and failed to consider evidence pertaining to an earlier date of onset of left knee symptomatology.

In conclusion, there is no support for a grant of service connection for the residuals of a left knee injury.  In reaching this conclusion, the Board has considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for residuals of left knee injury is denied.



REMAND

In a May 2013 rating decision, the RO granted entitlement to service connection for degenerative arthritis of the lumbar spine, assigning a 10 percent disability rating, and sciatic neuropathy, bilateral lower extremities, assigning separate 10 percent disability ratings, all effective October 31, 2003.  In a July 2013 submission, the Veteran stated his belief that his disabilities warranted higher ratings which the Board construes as a notice of disagreement.  These issues must be remanded for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case with regard to the issues of entitlement to initial increased ratings for degenerative arthritis of the lumbar spine; sciatic neuropathy, left lower extremity; and, sciatic neuropathy, right lower extremity.  These issues should not be certified to the Board, unless the Veteran submits a timely substantive appeal.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


